In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from (1) a fact-finding order of the Family Court, Kings County (Dabiri, J.), dated April 19, 1995, which, after a hearing, found that the father sexually and physically abused Eudene P. and that the father derivatively neglected Clayton F., Jr., and (2) an order of disposition of the same court (Bogacz, J.), entered March 14, 1995, which, inter alia, directed that Eudene P. be placed in the care of the Commissioner of Social Services for a period of up to one year and that Clayton F., Jr., be released to both parents under the supervision of the Child Welfare Administration.
Ordered that the fact-finding order is affirmed, without costs or disbursements; and it is further,
*330Ordered that the appeal from so much of the order of disposition as directed that Eudene P. was to be placed in the care of the Commissioner of Social Services for a period of up to one year is dismissed as academic, without costs or disbursements, as the placement period has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the father’s contention, the evidence adduced at the fact-finding hearing, including the sworn testimony of Eudene P., was sufficient to prove by the requisite preponderance of the evidence that he sexually abused Eudene P. (see, Family Ct Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112, 117).
Furthermore, since the father committed sex offenses against Eudene P., she was an abused child within the meaning of Family Court Act § 1012 (e) (iii) and, since the abuse “indicates a fundamental defect in the [father’s] understanding of the duties of parenthood” (Matter of Dutchess County Dept, of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694; see also, Matter of Child Protective Servs. [Darnell Mc.], 230 AD2d 733), the Family Court properly determined that Clayton F., Jr., was neglected.
The father’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.